               Case 1:21-mj-02286-UA Document 9 Filed 03/01/21 Page 1 of 2
                                                                               Draft: March 26, 2020 at 3:20 pm

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA                                                       21 MAG 2286
                                                                            WAIVER OF RIGHT TO BE PRESENT
                               -v-                                          AT CRIMINAL PROCEEDING Presentment
  Alfredo Rodriguez                    ,                                       -CR-     ( )( )
                                           Defendant.
-----------------------------------------------------------------X

Check Proceeding that Applies

____      Arraignment

          I have been given a copy of the indictment containing the charges against me and I have spoken
          with my attorney about those charges. My attorney has advised me that I have a right to appear
          before a judge in a courtroom in the Southern District of New York to confirm that I have received
          and reviewed the indictment; to have the indictment read aloud to me if I wish; and to enter a
          plea of either guilty or not guilty before the judge. I have discussed these issues with my attorney
          and wish to plead not guilty. By signing this document, I wish to advise the court of the following.
          I willingly give up my right to appear in a courtroom in the Southern District of New York to advise
          the court that:

                     1)        I have received and reviewed a copy of the indictment.
                     2)        I do not need the judge to read the indictment aloud to me.
                     3)        I plead not guilty to the charges against me in the indictment.


Date:                ____________________________
                     Signature of Defendant


                     ____________________________
                     Print Name


____      Conference Presentment

          I have been charged in an indictment with violations of federal law. I have spoken with my
          attorney about those charges. My attorney has advised me that I have a right to be present at all
          conferences concerning this indictment that are held by a judge in the Southern District of New
          York. I understand that at these conferences the judge may, among other things, 1) set a schedule
          for the case including the date at which the trial will be held, and 2) determine whether the time
          by which the trial must occur is properly excluded under the Speedy Trial Act. I have discussed
          these issues with my attorney and wish to give up my right to be present at the conferences. By
          signing this document, I wish to advise the court that I willingly give up my right to be present at
          the conferences in my case for the period of time in which access to the courthouse has been
            Case 1:21-mj-02286-UA Document 9 Filed 03/01/21 Page 2 of 2



        restricted on account of the COVID-19 pandemic. I request that my attorney be permitted to
        represent my interests at the proceedings even though I will not be present.


Date: 3/1/2021 ____________________________
               Signature of Defendant


                ____________________________
                 Alfredo Rodriguz
                Print Name



I hereby affirm that I have discussed with my client the charges against my client contained in the
indictment, my client’s rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings
being held in my client’s absence. I will inform my client of what transpires at the proceedings and provide
my client with a copy of the transcript of the proceedings.

Date: 3/1/2021 ____________________________
               Signature of Defendant


                ____________________________
                 Alfredo Rodriguez
                Print Name


Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _______________________.
                        Jill Hoskins



Date:           _________________________
                Signature of Defense Counsel




Accepted:       ________________________
                Signature of Judge
                Date: March 1, 2021




                                                     2
